I cannot concur in the conclusion that a vigorous young man of 43 years, with a "seventh or eighth grade" schooling and the additional fine training of many years of railroading, is "totally and permanently disabled * * * so as to be prevented thereby from engaging in any occupation and performing any work for compensation or profit." To knowledge common to all of us there are too many men and women, maimed much worse than this plaintiff, whose resourcefulness and courage have shown that the application to them of such a discrediting conclusion would have been sheer nonsense. Agreeing in the spirit of the "liberal rule" referred to in the opinion, I cannot escape the feeling that in this case it is being so far stretched as to result in the nullification of plain contractual language and the abrogation of a condition precedent to liability which otherwise would bar recovery.